Citation Nr: 0317329	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for shrapnel wound to 
the left side.

2.  Entitlement to service connection for heart murmur.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

The issue of service connection for heart murmur is the 
subject of the Remand that follows.  


FINDINGS OF FACT

1.	There is satisfactory evidence that the veteran sustained 
a shrapnel wound to the
left side which is consistent with the circumstances, 
conditions, or hardships of his service.    

2.	There is no clear and convincing evidence that the 
shrapnel wound left no
chronic residuals.   


CONCLUSION OF LAW

A shrapnel wound to the left side was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claims on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to his claims, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in January 2003, that 
advised him of the regulations that pertained to the 
requirements for establishment of presumptive service 
connection for certain chronic disorders.  In another January 
2003 letter, the Board advised the veteran of the law and 
implementing regulations of the VCAA, and afforded him an 
opportunity to respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty to assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103 (West 
2002), of a one-year period in which to respond to such a 
request.  The Board, however, notes that the evidence of 
record shows that a full grant of the benefit sought on 
appeal with respect to the left side is warranted.  For that 
reason, the Board will not remand the veteran's claim on this 
issue to cure the procedural defect.

Service medical records document that the veteran received an 
injury to the bridge of his nose from enemy rockets while on 
operation Scotland in Vietnam in April 1968.  A March 1969 
record indicates that the veteran was involved in an auto 
accident and his complaints at that time included left leg 
pain.  No left side disorder was identified at the veteran's 
separation examination in March 1970.  

The veteran's DD Form 214 shows that he was awarded several 
medals including the Purple Heart Medal with Gold Star and 
the Combat Action Ribbon.  

VA treatment records dated from October 1996 to May 1997 show 
that in January and March 1997, the veteran provided a 
history of shrapnel scars on the nose and left leg.  The 
Board notes that the veteran is service-connected for 
residuals of shell fragment wound of the bridge of nose.  
Interestingly, the veteran consistently reported a history of 
shrapnel scar to the left leg during the course of medical 
treatment for unrelated disorders several years before he 
attempted to obtain service connection for this disability.  
The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  See 38 
U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) (2002); 
Collette v. Brown, 82 F.3d 389 (1996).  The Board finds that 
the veteran has presented satisfactory evidence that in 
addition to the documented injury to his nose, the veteran 
also sustained an injury to his left leg during the same or 
similar combat-related incident, as this evidence is 
consistent with the circumstances, conditions, or hardships 
of his service.    
 
Post-service VA treatment records do not note any residual 
physical complaints, such as loss of power, weakness, 
fatigue, etc., specifically associated with the shrapnel 
wound to the left leg.  The veteran, however, has 
consistently complained of a residual shrapnel scar.  No 
appropriate medical examination has ever been conducted to 
evaluate the presence of any scars or disability of the 
muscles.  Even so, in light of the absence of service 
clinical records on the treatment of the shrapnel wound, any 
current medical opinion probably could not absolutely rule 
out the previous existence of a wound even if no current 
signs were detectable due to the "clear and convincing" 
standard under 38 U.S.C.A. § 1154(b) (West 2002).  
Accordingly, in the absence of competent unfavorable medical 
evidence sufficient to meet the enhanced standard of 
38 U.S.C.A. § 1154(b) (West 2002), it must be concluded that 
the shrapnel wound to the left leg did indeed leave at least 
some chronic residual disability. 
 

ORDER

Service connection for a shrapnel wound to the left side is 
granted. 


REMAND

The veteran also seeks service connection for a heart murmur.  
As discussed earlier, the Board's January 2003 letter to the 
veteran that concerned the VCAA is invalid. In providing only 
30 days for the veteran to respond to the notice from the 
Board that information or evidence is needed from the 
veteran, it violated the provision, contained in 38 U.S.C.A. 
§ 5103 (West 2002), of a one-year period in which to respond 
to such a request.  Therefore, it is apparent that the Board 
must remand the veteran's claim for a review concerning 
whether all necessary VCAA notice and development has been 
appropriately conducted, including whether all evidence 
needed to consider the claim has been obtained, and for the 
issuance of a supplemental statement of the case regarding 
all evidence received since the May 2001 statement of the 
case.  

Finally, because the record reflects that there has not yet 
been full consideration of whether any additional 
notification or development action is required under the VCAA 
for the claim, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board also notes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  The service medical records note complaints of chest 
pain and a diagnosis of functional heart murmur that was not 
identified at the veteran's entrance examination.  Post-
service VA treatment records show that the veteran currently 
has a heart murmur.  These records also show that the veteran 
receives treatment for various heart problems.  It is not 
clear from the records whether the currently diagnosed heart 
murmur and cardiac disease are related to the veteran's 
military service.  The veteran should be afforded an 
appropriate examination and a medical opinion should be 
obtained on whether any of the veteran's currently diagnosed 
heart problems first manifested during service or pre-existed 
service and were aggravated by service.  

Accordingly, this case is REMANDED for the following action:

1.  The claims folder should be reviewed 
to ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  This 
action should include written notice to 
the veteran and his representative of the 
provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  
The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.    

2.  The veteran should be afforded an 
appropriate examination to ascertain the 
identity and etiology of any heart 
disorders that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any current 
cardiac disease is at least as likely as 
not related to any symptomatology shown 
during service.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should again be allowed for response 
by the veteran and/or his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



